UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q (Mark One) þ Quarterly report pursuant to section13 or 15(d)of the Securities Exchange Act of 1934 For the quarterly period ended:March 31, 2015 o Transition report pursuant to section13 or 15(d)of the Securities Exchange Act of 1934 For the transition period from: to 001-14494 Commission File Number PERNIX THERAPEUTICS HOLDINGS,INC. (Exact name of Registrant as specified in its charter) Maryland 33-0724736 (State or other jurisdictionof incorporation or organization) (I.R.S. EmployerIdentification Number) 10 North Park Place, Suite 201, Morristown, NJ (Address of principal executive offices) (Zip Code) (800)793-2145 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such report(s)) and (2) has been subject to such filing requirements for the past 90 days. YesþNoo. Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo. Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes¨Noþ On April 24, 2015, there were 43,540,098 shares outstanding of the Registrant’s common stock, par value $0.01 per share. PERNIX THERAPEUTICS HOLDINGS,INC. Quarterly Report on Form10-Q For the Three Months Ended March 31, 2015 INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements(unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 62 Item 3. Defaults upon Senior Securities 62 Item 4. Mine Safety Disclosures 63 Item 5. Other Information 63 Item 6. Exhibits 63 Signatures 64 1 Cautionary Statement Regarding Forward-Looking Statements The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward-looking statements to encourage companies to provide prospective information, so long as those statements are identified as forward-looking and are accompanied by meaningful cautionary statements identifying important factors that could cause actual results to differ materially from those discussed in the statement.We desire to take advantage of these “safe harbor” provisions with regard to the forward-looking statements in this Form 10-Q and in the documents that are incorporated herein by reference.These forward-looking statements reflect our current views with respect to future events and financial performance.Specifically, forward-looking statements may include: ● projections of revenues, expenses, income, income per share and other performance measures; ● statements regarding expansion of operations, including entrance into new markets and development of products; and ● statements preceded by, followed by or that include the words “estimate,” “plan,” “project,” “forecast,” “intend,” “expect,” “anticipate,” “believe,” “seek,” “target” or similar expressions. These forward-looking statements express our best judgment based on currently available information and we believe that the expectations reflected in our forward-looking statements are reasonable. By their nature, however, forward-looking statements often involve assumptions about the future.Such assumptions are subject to risks and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements.As such, we cannot guarantee you that the expectations reflected in our forward-looking statements will actually be achieved.Actual results may differ materially from those in the forward-looking statements due to, among other things, the following factors: ● changes in general business, economic and market conditions; ● volatility in the securities markets generally or in the market price of our stock specifically; and ● the risks outlined in the section entitled “Risk Factors” contained in our Annual Report on Form 10-K for the fiscal year ended December 31, 2014 and this Quarterly Report on Form 10-Q for the three months ended March 31, 2015. We caution you not to place undue reliance on any forward-looking statements, which speak only as of the date of this Form 10-Q. Except as required by law,we donot undertake any obligation to publicly update or release any revisions to these forward-looking statements to reflect any events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. 2 PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PERNIX THERAPEUTICS HOLDINGS,INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per share data) March31, December31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory, net Prepaid expenses and other current assets Note receivable, net of unamortized discount of $80 and $127, respectively Prepaid income taxes Deferred income tax assets – current Total current assets Property and equipment, net Other assets: Goodwill Intangible assets, net Other long-term assets Total assets $ $ LIABILITIES Current liabilities: Accounts payable and accrued expenses $ $ Accrued allowances Interest payable Debt – current Senior secured notes – Treximet – current ─ Total current liabilities Long-term liabilities: Other liabilities Senior convertible notes – long-term Senior secured notes – Treximet – long-term Deferred income taxes Total liabilities Commitments and contingencies(Notes 11, 12, 13) STOCKHOLDERS’ EQUITY Common stock, $.01 par value, 90,000 shares authorized, 41,439 and40,805 issued and 38,872 and 38,341 outstanding at March 31,2015 and December 31, 2014, respectively Treasury stock, at cost, 2,566 and 2,464 shares held at March 31, 2015and December 31, 2014, respectively (5,540 ) (5,431 ) Additional paid-in capital Retained deficit (64,162 ) (40,488 ) Total stockholders’equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 3 PERNIX THERAPEUTICS HOLDINGS,INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data, unaudited) Three Months Ended March 31, Net revenues $ $ Costs and operating expenses: Cost of product sales Selling, general and administrative expense Research and development expense Loss on sale of PML (including impairment charge) ─ Depreciation and amortization expense Restructuring costs ─ Total costs and operating expenses Loss from operations ) ) Other income (expense): Interest income 56 92 Interest expense ) ) Total other income (expense), net ) ) Loss before income taxes ) ) Income tax benefit ) ) Net loss $ ) $ ) Net loss per share, basic $ ) $ ) Net loss per share, diluted $ ) $ ) Weighted-average common shares, basic Weighted-average common shares, diluted See accompanying notes to condensed consolidated financial statements. 4 PERNIX THERAPEUTICS HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands, unaudited) Three months ended March 31, Cash flows used in operating activities: Net loss $ $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 69 Amortization of intangibles Amortization of deferred financing costs Interest accretion of notes receivable ) Deferred income tax benefit ) Stock compensation expense Expense for stock options issued in exchange for services ─ Loss on sale of PML (including impairment) ─ Changes in operating assets and liabilities (net of effect of acquisitions and dispositions): Accounts receivable ) Income taxes Inventory Prepaid expenses and other assets Accounts payable and accrued expenses Accrued allowances Interest payable Other liabilities Net cash used in operating activities ) Cash flows used in investing activities: Purchase of equipment ) Net cash used in investing activities ) Cash flows provided by financing activities: Proceeds from issuance of the February 2014 Convertible Notes ─ Net drawdowns (payments) on revolving credit facility ) Payments on financing costs ─ ) Payments on mortgages and capital leases ) Proceeds from issuance of common stock, net of tax Stock issuance costs ─ Tax benefit on stock-based awards ─ ) Payment of employee income tax liability with surrender of employee restricted stock ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure: Cash paid for income taxes $ 67 $ Interest paid during the period $ $ Non-cash transactions: Acquisition of license – contract payable $ ─ $ See accompanying notes to condensed consolidated financial statements. 5 PERNIX THERAPEUTICS HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Company Overview Pernix Therapeutics Holdings, Inc. and subsidiaries (collectively, “Pernix”, the “Company”, “we”, “our” and "us") is a specialty pharmaceutical company focused on the acquisition, development and commercialization of prescription drugs, primarily for the United States (“U.S.”) market.The Company targets underserved therapeutic areas, such as the central nervous system (“CNS”), including neurology and psychiatry, and has an interest in expanding into additional specialty segments.The Company promotes its branded products to physicians through its Pernix sales force, uses contracted sales organizations to market its non-core cough and cold products, and markets its generic portfolio through its wholly owned subsidiaries, Macoven Pharmaceuticals, LLC (“Macoven”) and Cypress Pharmaceuticals, Inc. (“Cypress”). The Company’s branded products include Treximet, a medication indicated for the acute treatment of migraine pain and inflammation, Silenor, a non-controlled substance and approved medication for the treatment of insomnia characterized by difficulty with sleep, Cedax, an antibiotic for middle ear infections, and a family of prescription products for cough and cold (Zutripro, Rezira, and Vituz).The Company also has an exclusive license agreement with Osmotica Pharmaceutical Corp. to promote Khedezla, a prescription medication for major depressive disorder. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States (“GAAP”) and following the requirements of the Securities and Exchange Commission (“SEC”) for interim reporting.As permitted under those rules, certain footnotes and other financial information that are normally required by GAAP can be condensed or omitted.The information included in this Quarterly Report on Form 10-Q should be read in conjunction with the Company’s consolidated financial statements and notes thereto included in its Annual Report on Form 10-K for the year ended December 31, 2014. In the opinion of management, the accompanying unaudited condensed consolidated financial statements have been prepared on the same basis as the annual consolidated financial statements and include all adjustments, consisting only of normal recurring adjustments, considered necessary for the fair presentation of the Company’s financial position and operating results.The results for the three months ended March 31, 2015 are not necessarily indicative of the results to be expected for the year ending December 31, 2015, for any other interim period or for any future period. Acquisition of Treximet On August 20, 2014, the Company, through a wholly owned subsidiary Pernix Ireland Limited (“PIL”), completed the acquisition of the U.S. intellectual property rights to the pharmaceutical product, Treximet from GlaxoSmithKline plc and certain of its related affiliates (together “GSK”). The total purchase price consisted of an upfront cash payment of $250.0 million paid to GSK upon closing of the transaction, and $17.0 million payable to GSK upon receipt of an updated Written Request for pediatric exclusivity from the U.S. Food & Drug Administration (“FDA”), subject to certain deductions based on delays in supplying the commercial product to the Company.Subsequently, the deductions resulting from delays in supplying the commercial product reduced the $17.0 million payable amount to approximately $1.95 million, which was paid during the fourth quarter of 2014.The Company funded this acquisition with $220.0 million in debt, plus approximately $32.0 million fromavailable cash. The results of operations of the acquired Treximet asset, along with the estimated fair values of the assets acquired in the transaction have been included in the Company’s condensed consolidated financial statements since we acquired Treximet on August 20, 2014. 6 Principles of Consolidation The condensed consolidated financial statements include the accounts of Pernix’s wholly-owned subsidiaries Pernix Therapeutics, LLC, GTA GP, Inc., GTA LP, Inc., Gaine, Inc., Macoven, Pernix Manufacturing, LLC, (“PML”) (closed on sale on April 21, 2014), Respicopea, Inc., Cypress, Cypress’ subsidiary, Hawthorn Pharmaceuticals, Inc., Pernix Sleep, Inc., also known as Somaxon Pharmaceuticals, Inc., or Somaxon and Pernix Ireland Limited.Transactions between and among the Company and its consolidated subsidiaries are eliminated. Fair Value of Financial Instruments A financial instrument is defined as cash equivalent, evidence of an ownership interest in an entity, or a contract that creates a contractual obligation or right to deliver or receive cash or another financial instrument from another party.The Company’s financial instruments consist primarily of cash equivalents (including our Regions Trust Account which invests in short-term securities consisting of sweep accounts, money market accounts and money market mutual funds), notes receivable, our credit facility and senior convertible notes.The carrying values of these assets and liabilities approximate their fair value. Management’s Estimates and Assumptions The preparation of consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the period.Actual results could differ from those estimates.The Company reviews all significant estimates affecting the consolidated financial statements on a recurring basis and records the effect of any necessary adjustments prior to their issuance.Significant estimates of the Company include: revenue recognition, sales allowances such as returns on product sales, government program rebates, customer coupon redemptions, wholesaler/pharmacy discounts, product service fees, rebates and chargebacks, sales commissions, amortization, stock-based compensation, the determination of fair values of assets and liabilities in connection with business combinations, and deferred income taxes. Significant Customers The Company’s customers consist of drug wholesalers, retail drug stores, mass merchandisers and grocery store pharmacies in the United States.The Company primarily sells its products directly to large national drug wholesalers, which in turn resell the products to smaller or regional wholesalers, retail pharmacies, chain drug stores, and other third parties.The following tables list the Company’s customers that individually comprised greater than 10% of total gross product sales for the three months ended March 31, 2015 and 2014, or 10% of total accounts receivable as of March 31, 2015 and December 31, 2014. Gross Product Sales: Three Months Ended March 31, McKesson Corporation 46 % 36 % AmerisourceBergen Drug Corporation 17 % 35 % Cardinal Health, Inc. 29 % 17 % Total 92 % 88 % Accounts Receivable: March31, December31, McKesson Corporation 46 % 29 % AmerisourceBergen Drug Corporation 20 % 42 % Cardinal Health, Inc. 27 % 18 % Total 93 % 89 % 7 Cost of Product Sales Cost of product sales is comprised of (i) costs to manufacture or acquire products sold to customers; (ii) royalty, co-promotion and other revenue sharing payments under license and other agreements granting the Company rights to sell related products; (iii) direct and indirect distribution costs incurred in the sale of products; and (iv) the value of any write-offs or donations of obsolete or damaged inventory that cannot be sold.The Company acquired the rights to sell certain of its commercial products through license and assignment agreements with the original developers or other parties with interests in these products.These agreements obligate the Company to make payments under varying payment structures based on its net revenue from related products. In connection with the acquisitions of Cypress and Somaxon, the Company adjusted the predecessor cost basis, increasing inventory to fair value as required by Accounting Standards Codification (“ASC”) 820, Fair Value Measurements and Disclosures. As a result, the Company recorded adjustments to increase the inventory to fair value in the amount of $8.6 million and $695,000 at the time of acquisition for Cypress and Somaxon, respectively. For the three months ended March 31, 2015 and 2014, $97,000 and $1.6 million of the increase in the basis of the inventory was amortized and included in cost of product sales, as the inventory was subsequently sold.The balance remaining of the increase in the basis of the inventory acquired was $0 as of March 31, 2015. Note 2.Earnings per Share Earnings per common share is presented under two formats: basic earnings per common share and diluted earnings per common share.Basic earnings per common share is computed by dividing net income attributable to common shareholders by the weighted average number of common shares outstanding during the period.Diluted earnings per common share is computed by dividing net income by the weighted average number of common shares outstanding during the period, plus the potentially dilutive impact of common stock equivalents (i.e.restricted stock, stock options, warrants and convertible notes).Dilutive common share equivalents consist of the incremental common shares issuable upon exercise of stock options. The following table sets forth the computation of basic and diluted net loss per share (in thousands except per share data): Three Months Ended March 31, Numerator: Net loss $ ) $ ) Denominator: Weighted-average common shares, basic Dilutive effect of stock options ─ ─ Weighted-average common shares, diluted Net loss per share, basic and diluted $ ) $ ) During the three months ended March 31, 2015 and 2014, stock options and awards to purchase 4.8 million and 4.1 million shares, respectively, were excluded from the diluted earnings per share calculation because they were anti-dilutive.See Note 9, Stockholder’s Equity, for additional information. During the three months ended March 31, 2015 and 2014, warrants to purchase 1.0 million and 469,000 shares, respectively, were excluded from the diluted earnings per share calculation because they were anti-dilutive.See Note 9, Stockholder’s Equity, for additional information. 8 During the three months ended March 31, 2015 and 2014, the conversion of 18.1 million and 18.1 million shares, respectively, were excluded from the diluted earnings per share calculation because they were anti-dilutive.See Note 8, Debt and Lines of Credit, for additional information. As discussed in Note 8, Debt and Lines of Credit, in February 2014, the Company issued $65 million aggregate principal amount of 8.00% Convertible Senior Notes due 2019 (the “February 2014 Convertible Notes”) pursuant to Regulation D and Section 4(2) under the Securities Act.Upon conversion, the February 2014 Convertible Notes may be settled in shares of the Company’s common stock.For purposes of calculating the maximum dilutive impact, it is presumed that the February 2014 Convertible Noteswill be settled in common stock with the resulting potential common shares included in diluted earnings per share if the effect is more dilutive.The effect of the conversion of the February 2014 Convertible Notes is excluded from the calculation of diluted loss per share because the net loss for the three months ended March 31, 2015 and 2014 causes such securities to be anti-dilutive.The potential dilutive effect of these securities is shown in the chart below (in thousands): Three Months Ended March 31, Conversion of the February 2014 Convertible Notes Frontline warrants ─ Pozen warrants ─ Somaxon warrants 55 ─ Total potential dilutive effect of warrants Note 3. Fair Value Measurement Fair value is defined as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.The fair value hierarchy is based on three levels of inputs, of which the first two are considered observable and the last unobservable, that may be used to measure fair value as follows: Level 1 Quoted prices in active markets for identical assets or liabilities as of the reporting date. Level 2 Inputs other than level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities as of the reporting date. Level 3 Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. The following tables summarize the Company’s fair value hierarchy for its financial assets and liabilities measured at fair value on a recurring basis as of March 31, 2015 and December 31, 2014 (in thousands): March 31, 2015 Assets Level 1 Level 2 Level 3 Total Money market fund and trust cash sweep investments (1) $ $
